Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
1. 	This communication is being sent to correct the previous notice of allowability mailed 08/18/2022. The previous notice did not include claim 20 in the list of allowable claims. This action includes claim 20.  All previous objections and rejections are withdrawn. 

2. 	Claims 1-2, 4-9, 11-15, 17-20 are pending. Claim 3, 10 and 16 are cancelled. 
Allowable Subject Matter
3.    	Claims 1-2, 4-9, 11-15, 17-20 are allowed for the reasons mentioned below. 
The previous reasons for allowance are incorporated herein. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179